Citation Nr: 0800730	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with degenerative disc disease of the 
lumbar spine, status post L4-5 laminotomy, medial facectomy 
and foraminotomies L4-S1 fusion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
20 percent disability rating for lumbosacral strain.  A 
notice of disagreement was filed in March 2006, a statement 
of the case was issued in August 2006, and a substantive 
appeal was received in August 2006.  The veteran testified at 
a hearing before the Board in September 2007.  

In an October 2006 rating decision, the RO increased the 
disability rating assigned to the veteran's service-connected 
lumbosacral strain with degenerative disc disease (sometimes 
hereinafter referred to as low back disability), assigning, 
pursuant to 38 C.F.R. § 4.30, a temporary 100 percent 
disability rating based on surgical treatment necessitating 
convalescence from March 7, 2006, followed by a 40 percent 
disability rating from June 1, 2006.  


FINDINGS OF FACT

1.  Prior to March 7, 2006, flexion of the thoracolumbar 
spine was limited by pain and during flare-ups to 30 degrees, 
but there was no ankylosis of the entire thoracolumbar spine.

2.  From June 1, 2006, there has been no unfavorable 
ankylosis of the entire thoracolumbar spine.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 40 percent 
(but no higher) prior to March 7, 2006, for service-connected 
low back disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5235 - 5243 (2007).

2.  The criteria for entitlement to a rating in excess of 40 
percent from June 1, 2006, for service-connected lumbosacral 
strain, described for rating purposes as status post L4-5 
laminotomy, medial facectomy and foraminotomies L4-S1 fusion, 
with degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235 - 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2005.  
The letter predated the October 2005 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in August 2006.  The VCAA letters notified the veteran of 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The May 2005 and August 2006 letters have clearly advised the 
veteran of the evidence necessary to substantiate her claim. 

In March 2006, the veteran was provided with notice of the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA medical records and private medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains reports from VA examinations 
performed in August 2005 and September 2006.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Procedural Background

In April 2005, the veteran filed a claim for an increased 
disability rating for her service-connected lumbosacral 
strain.  In October 2005, the RO continued a 20 percent 
disability rating for lumbosacral strain.  In October 2006, 
during the course of the appeal, the RO assigned a temporary 
100 percent disability rating under 38 C.F.R. § 4.30 based on 
surgical treatment necessitating convalescence, effective 
March 7, 2006.  The RO assigned a 40 percent disability 
rating effective from June 1, 2006.  

Factual Background

VA outpatient treatment records dated in June 2004 reflect 
that the veteran was seen regarding her low back pain and 
assessed with a history of chronic low back pain with 
sciatica.  

In November 2004, the veteran underwent an MRI at Desert 
Radiologists.  The MRI reflected posterior disc herniation at 
the L5-S1 level, 4 mm AP diameter, with mild to moderate 
bilateral facet arthropathy.  There was a mild degree of 
central stenosis and bilateral neural foraminal stenosis at 
the L5-S1 level.  At the L4-5 level, there was a broad-based 
central disc protrusion, 4 mm AP diameter, with moderate to 
severe facet arthropathy resulting in a moderate degree of 
canal compromise and central canal stenosis.  

VA outpatient treatment records dated in January 2005 reflect 
an assessment of disc bulge and degenerative joint disease.  
In February 2005, there was an assessment of chronic back 
pain with possible verve root compression.  In March 2005, 
there was a diagnosis of lumbar degenerative disc disease.  
In June 2005, there was an assessment of herniated nucleus 
pulposus (HNP) L5-S1 with degenerative disc disease L4-5 and 
mild stenosis, as well as lumbar radiculopathy.  In July 
2005, there was an assessment of chronic pain due to 
degenerative disc disease following lumbar strain in service.  

In August 2005, the veteran underwent a VA examination.  The 
veteran reported that, in 1984 or 1985, she felt a strain to 
her back while lifting a heavy box which weighed 
approximately 120 pounds.  There was a diagnosis of lumbar 
strain which has become progressively worse over time.  
Increased pain resulted in decreased activities.  She 
reported that things had worsened since 2000.  Around 1997, 
she saw an orthopedic provider who suggested she stop 
running.  She reported that she continued to walk and ride a 
stationary bike.  She had increased pain to the back over the 
previous 2 years.  She reported the pain to the lower back as 
anywhere from 8/10 to 10/10.  She reported some increasing 
radiation into the left lower extremity in the previous three 
to four years, and most recently into the right lower 
extremity.  The pain was a bandlike distribution across the 
entire lumbar region, which she described as a dull, aching 
sensation.  She described occasional weakness to the left 
lower extremity.  

Upon physical examination, the examiner noted a mildly 
antalgic gait favoring the left lower extremity.  Sensation 
was intact throughout.  Thoracolumbar spine range of motion 
was forward flexion to 60 degrees with complaints of pain 
throughout.  The second repetition was to 30 degrees with 
complaints of pain.  The veteran refused to go further due to 
pain at 10/10.  Extension was to 20 degrees.  Second 
extension movement was to 10 degrees, and the veteran refused 
to go further secondary to pain 10/10.  Left and right 
lateral flexion was to 25 degrees without complaints of pain 
or discomfort.  Left and right lateral rotation was to 25 
degrees without complaints of pain or discomfort.  With 
lateral flexion and lateral rotations, the veteran was able 
to go to at least five repetitions slowly and towards the end 
described discomfort rated at a constant 10/10.  The veteran 
presented with no pain or discomfort, no change in range of 
motion with repetition throughout lateral flexion and 
rotation.  Subjectively, the veteran had a functional 
limitation with repetition in movements, extension, and 
flexion of the back limited by pain.  There was an observed 
increased range of motion greater than what was demonstrated 
on examination.  Waddell's was positive for axial loading as 
well as acetabular rotation.  The examiner diagnosed an 
initial history of lumbar strain, as well as facet 
arthropathy and mild degenerative disc disease.  The examiner 
noted that the veteran presented with some inconsistencies 
with presentation and studies that may suggest lumbar 
radiculopathy.  

The veteran underwent a VA MRI of the lumbosacral spine in 
August 2005.  The MRI reflected minimal disc space narrowing 
at L4-L5 and to a slightly greater extent at L5-S1.  Early 
hypertrophic spurs were noted at the vertebral margins of L4 
and L5.  There was an assessment of early degenerative 
changes showing mild progression of the process from 
September 2001.  In November 2005, there was an assessment of 
chronic back pain due to HNP L5-S1 with radiculopathy as 
complication of lumbar strain from military.  

The veteran underwent an MRI of the lumbar spine at Nevada 
Imaging in December 2005.  The MRI revealed that the height 
and signal intensity of the L4-5 disc space was decreased, 
which suggested degenerative disc disease.  Ventral endplate 
osteophytic spurring and reactive endplate marrow changes 
were present.  A large left dorsolateral disc herniation was 
present. This completely effaced the left lateral recess.  
The right lateral recess may have been narrowed by this 
process.  Mild degenerative disc disease was present at the 
L5-S1 level.  A subtle annular tear was suspected with 
minimal subligamentous protrusion.  This effaced portions of 
the epidural fat, but did not cause an impression on the 
ventral aspect of the thecal sac.  There was an assessment of 
large left dorsolateral disc herniation at the L4-5 level and 
minimal central disc protrusion at the L5-S1 level.   

VA outpatient treatment records dated in January 2006 reflect 
that the veteran was assessed with alteration in comfort r/t 
pain in lower back, as well as chronic pain due to HNP lumbar 
spine with some elements of stenosis.  

In February 2006, the veteran was examined by Stuart S. 
Kaplan, M.D.  Dr. Kaplan reviewed an MRI scan of the lumbar 
spine.  The MRI reflected evidence of a left sided disc 
herniation at the L4-5 level and a central disc bulge at the 
L5-S1 level.  It also reflected evidence of modic changes at 
the L4-5 level.  

In March 2006, the veteran underwent low back surgery 
performed by Dr. Kaplan.  Following the operation, Dr. Kaplan 
diagnosed L4-5 and L5-S1 degenerative disc disease and L4-L5 
herniated disc on the left.

In August 2006, the veteran underwent a VA MRI of the 
lumbosacral spine.  The MRI revealed postoperative changes of 
laminectomy and posterior spinal fusion L4-S1 with paired 
cortical screws, rods, and an interbody bone cage in anatomic 
alignment without hardware complications.  

In September 2006, the veteran underwent another VA 
examination.  The veteran reported low back pain with 
stiffness and decreased movement postsurgically.  The veteran 
reported pain and fear of moving with associated stiffness 
and weakness of lower extremities.  The pain was located in 
left lower limb, with a mild degree of pain all the time.  
The veteran described the pain as more of a dull than sharp 
pain, with intensity decreasing.  The veteran did not report 
any flare-ups.  She was able to walk up to half a mile very 
slowly before having to sit and rest up to a half hour.  She 
felt a bit unsteady primarily due to the pain and fear.  She 
denied having any falls.  She denied any trauma or injury to 
her back.  She was unable to sit for any period longer than 
one to one-and-a-half hours.  The disability limited her 
driving.  She was not working due to her condition.  She 
reported that she could not do any heavy housework.  She was 
unable to run, hike or walk up and down uneven terrain.  

Upon physical examination, the examiner noted a 4-inch off 
midline surgical incision from L3 to the sacrum that was well 
healed.  Minimal tenderness was present.  Her gait was 
slightly antalgic favoring the right side.  She was able to 
toe and heel gait but complained of low back pain and some 
mild leg soreness.  She was unable to complete the full 
squat, stating that she had pain and stiffness in the back 
after squatting about one quarter.  The symmetry and rhythm 
of gait was slowed and slightly coarse.  Range of motion of 
the thoracolumbar spine on forward flexion was zero to 30 
degrees, extension was zero to 25 degrees, right lateral 
flexion was zero to 20 degrees, left lateral flexion was zero 
to 20 degrees, left lateral rotation was zero to 30 degrees, 
right lateral rotation was zero to 30 degrees.  The veteran 
claimed to experience pain and tightness throughout the range 
of motion.  With repetitive movement of the back, the veteran 
indicated that she had increasing pain and stiffness.  The 
measurements after repetitive movement of flexion was zero to 
20 degrees and zero to 25 degrees on extension.  The spine 
was painful between 20 and 30 degrees of movement.  After 
repetitive movement, the veteran indicated increasing pain 
and loss of motion of additional 10 degrees on forward 
flexion and 5 degrees on extension.  Palpatory tenderness was 
present throughout the dorsolumbar area, guarding was noted, 
and muscle spasm was minimal.  The spine contour was 
unchanged and the veteran had an antalgic gait favoring the 
right side.  The examiner diagnosed status post anterior 
abdominal fusion and posterior abdominal fusion and 
laminectomy with residuals.  

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis of the lumbar spine or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent-  Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Analysis

Prior to March 7, 2006. 

Prior to assignment of a temporary total rating on March 7, 
2006, the veteran's low back disability was rated as 20 
percent disabling.  In reviewing the evidence, the board 
notes that on VA examination in August 2005, flexion was to 
60 degrees with complaints of pain throughout.  However, the 
second repetition was to 30 degrees with complaints of pain.  
The Board notes that the second repetition of flexion to 30 
degrees meets the criteria for a 40 percent disability rating 
for the lumbosacral spine under Diagnostic Code 5237.  The 
examiner did comment that there was observed increased range 
of motion greater than what was demonstrated on examination.  
There was also a comment in connection with examination of 
the hips that the veteran used only minimal effort in range 
of motion testing.  These comments might be interpreted to 
mean that the examiner did not believe that the range of 
motion noted on examination was accurate.  However, the Board 
declines to find that the veteran was not fully cooperating 
with the examination, especially in light of the long history 
of low back problems which have been severe enough to require 
surgery.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the low back disability 
is productive of such functional loss due to pain so as to 
effectively limit flexion to 30 degrees, especially after use 
and during flare-ups.  DeLuca.  Accordingly, the Board 
concludes that the criteria for a 40 percent rating were met 
for that period of the present appeal prior to March 7, 2006.  
However, the was no evidence of ankylosis during such period 
so as to warrant a rating in excess of 40 percent under range 
of motion criteria.  

The Board has also considered the criteria for rating 
intervertebral disc syndrome.  However, there is no evidence 
that the veteran has incapacitating episodes of at least 4 
weeks but less than 6 weeks during the past 12 months so as 
to warrant the next higher rating of 40 percent prior to 
March 7, 2006.   The Board notes that a temporary total 
rating has already been assigned to compensate the veteran 
for the period after her back surgery. 

From June 1, 2006. 

The Board is also unable to find that a disability rating in 
excess of 40 percent from June 1, 2006, is warranted.  On 
examination in September 2006, there was no evidence that the 
veteran was suffering from unfavorable ankylosis of the 
entire thoracolumbar spine necessary to meet the regulatory 
criteria in excess of 40 percent.  There is also no 
persuasive evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months to 
warrant a rating in excess of 40 percent under the 
intervertebral disc syndrome rating criteria. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no persuasive evidence that the 
veteran's service-connected lumbosacral strain has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The veteran stated that she was not working due 
to her condition.  In addition, she stated that her 
disability limited her driving.  However, the Board notes 
that her disability did not prevent her driving altogether.  
Furthermore, on examination in August 2005, the veteran 
specifically stated that she is able to walk and ride a 
stationary bike.  On examination in September 2006, she 
specifically stated that she is able to walk up to half a 
mile before having to rest.  Additionally, the objective 
evidence does not reflect frequent periods of hospitalization 
due to lumbosacral strain, aside from the period during which 
the veteran has already been assigned a 100 percent 
disability rating.  Accordingly, the Board finds that the 
impairment resulting from the veteran's lumbosacral strain 
with degenerative disc disease is appropriately compensated 
by the currently assigned schedular rating and 38 C.F.R. 
§ 3.321 is inapplicable.  




ORDER

Entitlement to a 40 percent rating for service-connected low 
back disability for that period covered by the appeal prior 
to March 7, 2006, is warranted.  To that extent, the appeal 
is granted, subject to laws and regulations applicable to the 
payment of VA monetary benefits.  

Entitlement to a rating in excess of 40 percent prior to 
March 7, 2006, and from June 1, 2006, is not warranted.  To 
that extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


